Exhibit 10.72

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (hereinafter the “Agreement”) is
entered into effective as of this          day of September, 2009 by and between
CORNERSTONE BANK (the “Lender”), and COMSTOCK HOMEBUILDING COMPANIES, INC.
(“CHCI”) and MATHIS PARTNERS, LLC (“Mathis”) (collectively, the “Borrower”). The
above identified parties are at times referred to herein collectively as
“Parties” and individually as a “Party”.

R E C I T A L S :

WHEREAS, Haven Trust Bank made a loan consisting of eight individual
construction loans with Mathis for the acquisition and construction of single
family homes on real property more commonly known as the Gates of Luberon in
Forsyth County, Georgia (the “Property”) and executed individual promissory
notes (“Promissory Notes”) and deeds to secure debt with Mathis in the original
committed amount of Six Million Eight Hundred Six Thousand and Five Hundred and
No Dollars ($6,806,500.00) (collectively, the “Loan” or “Loans”);

WHEREAS, Haven Trust Bank and CHCI entered into a certain guaranty agreement to
secure repayment of the Loans (the “Guaranty Agreement”);

WHEREAS, Haven Trust Bank was taken into receivership by the Federal Deposit
Insurance Corporation (“FDIC”) and the FDIC became the successor in interest to
Haven Trust Bank;

WHEREAS, pursuant to that certain Transfer, Assignment and Assumption Agreement
dated April 14, 2009 (the “Assignment”), which is attached hereto as Exhibit A,
the FDIC assigned and transferred all of its right, title and interest in and to
the Servicing Rights, the Loan Documents and its status as the Originating Bank
under the Participation Agreement, all such terms being defined in the
Assignment, to Cornerstone Bank, making Cornerstone Bank the lead lender;

WHEREAS, Lender, through the Assignment, and CHCI are involved in a civil action
in the State Court of Gwinnett County, Georgia, identified as Federal Deposit
Insurance Corporation as Receiver of Haven Trust Bank v. Comstock Homebuilding
Companies, Inc., Civil Action No. 08C-05846-2 (hereinafter “the Civil Action”);

WHEREAS, the Property was subject to a foreclosure sale on or about June 2, 2009
in accordance with the Notices of Sale, attached hereto as Exhibit B, and a
portion of the Property is pending confirmation of sale;

WHEREAS, Lender filed that certain action in the Superior Court of Forsyth
County, Georgia styled Cornerstone Bank v. Mathis Partners, LLC and Comstock
Homebuilding Companies, Inc., Civil Action File No. 09CV-1858 (the
“Confirmation”);

 

1



--------------------------------------------------------------------------------

WHEREAS, As Originating Bank under the Participation Agreement, Lender has
received assurance from the participant banks that said participant banks
approve of the settlement evidenced herein and have agreed that Lender should
execute all documents and undertake all actions necessary to consummate the
settlement;

WHEREAS, the Parties have agreed to a compromise and settlement of the Civil
Action, the Confirmation, and of the Loans and desire to memorialize the
settlement of the disputes between them as more fully set forth hereafter.

NOW, THEREFORE, in consideration of the foregoing and in further consideration
of the covenants, representations and warranties contained herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
conclusively acknowledged, the Parties hereto agree to bind themselves as
follows:

1. REPAYMENT of the LOANS. Within two business days of the full execution of
this Agreement and as full and final satisfaction of any and all claims by the
Lender, CHCI shall pay the Lender, Fifty Thousand and No/100ths Dollars
($50,000.00) in cash as a reimbursement of previously expended legal fees and
associated costs of enforcing the Loans (the “Cash Payment”). CHCI also promises
to pay Lender the total sum of Four Hundred Thousand and No/100ths Dollars
($400,000), the obligation to be evidenced by an unsecured subordinated
promissory note, the form of which is attached hereto as Exhibit C (the
“Deficiency Note”). All terms and conditions of the Deficiency Note shall be
contained therein. In consideration of the foregoing and concurrent with the
delivery of the Note, Lender agrees the original Promissory Notes are satisfied.
Lender further agrees to provide such reasonable written assurances as may be
requested by Borrowers from time to time to evidence the satisfaction of the
Loans.

2. DISMISSAL OF LITIGATION. Upon receipt of the Cash Payment, Lender shall
prepare and Lender and Borrowers’ counsel shall endorse and file Dismissals,
with prejudice, dismissing the Civil Action and the Confirmation.

3. RELEASES. For and in consideration of the execution of this Agreement, the
deliveries and payments hereunder, the receipt and sufficiency of which are
expressly acknowledged, the Parties do for themselves, and for each of its
members, current or former officers, directors, shareholders, employees,
insurers, attorneys, administrators, agents, assigns, or successors hereby fully
release, discharge, quit and exonerate each other of and from any and all
claims, causes of action, demands, rights, damages, costs, debts, losses of
service, expenses, compensation and sums of money, known or unknown, on account
of, relating to or growing out the Loans, the Property, or any claims asserted
or possible of being asserted in the Civil Action and the Confirmation and agree
to defend, indemnify, and hold each other harmless from and against any losses,
damages, costs (including, without limitation, attorneys’ fees), expenses,
judgments, liens, decrees, fines, penalties, liabilities, claims, actions,
suits, and causes of action arising, directly or indirectly, related thereto.

 

2



--------------------------------------------------------------------------------

4. COOPERATION. Borrower agrees to cooperate with Lender in a commercially
reasonable manner with respect to the following items related to the Property
for a period of one year from the effective date of this Agreement. Within ten
(10) business days after each written request therefor (to the extent that any
of such items are in the possession or direct control of Borrower), Borrower
will deliver or cause the following items relating to the Property to be
delivered to Lender: (i) any certificates of occupancy, licenses, and other
governmental permits or notices; (ii) any surveys, plats, drawings, engineering
reports, environmental reports, maps and site and development plans; (iii) any
service contracts, supply contracts, maintenance agreements or other similar
agreements; (iv) any tax assessments, notices, bills and/or statements; (v) any
keys or information necessary to obtain full access and operation of the
Property ; and (vi) any other property or tangible reasonably requested by
Lender.

5. NO ADMISSIONS. The Parties acknowledge and agree that this Agreement is in
compromise of disputed claims, that the compromises are not to be construed as
admissions of liability on the part of any party and the said Parties deny
liability and intend merely to avoid litigation and buy their peace.

6. VOLUNTARY ACT. The Parties acknowledge, represent and agree, each with the
other that they have read this Agreement and the documents referenced herein in
their entirety, have consulted their respective attorneys concerning the same,
if desired, and have signed the same as their respective free and voluntary act.

7. NO ORAL MODIFICATIONS. This Agreement may not be altered, amended, modified
or rescinded in any way except by written instrument duly executed by the
Parties.

8. AUTHORITY. The Parties represent and warrant they have the full power and
authority to enter into this Agreement and to incur the obligations and
consummate the transactions described herein, all of which have been authorized
by all proper and necessary corporate action and each Lender further represents
and warrants it has the authority to act on behalf of itself and that this
Agreement constitutes the valid and legally binding obligation of Lender and
does not violate, conflict with, or constitute any default under any law,
government regulation, organizational documents, or any other agreement or
instrument binding upon or applicable to Lender, including but not limited to,
the Assignment and each Lender shall indemnify Borrower, on a joint and several
basis, the fullest extent allowed by Paragraph 3 hereunder, from any attempt by
an individual Lender to seek collection under the Loans or to otherwise assert
any claim, whether known or unknown at the time of this Agreement, against
Borrower in any way related to the Loans, the Property, the Civil Action, or for
collection of the Deficiency Note for an amount in excess of the percentage set
forth in Paragraph 1 hereof.

9. ENTIRE AGREEMENT. The Parties agree and acknowledge that this Agreement
contains the entire understanding between the Parties regarding the subject
matter hereof and supersedes any prior understanding or agreement between the
Parties respecting such subject matter. There are no representations,
warranties, arrangements, understandings, or agreements, oral or written,
relating to the subject matter of this Agreement, except as fully expressed
herein.

 

3



--------------------------------------------------------------------------------

10. GOVERNING LAW. All questions concerning this Agreement and performance
hereunder shall be governed by and resolved in accordance with the laws of the
State of Georgia.

11. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall constitute an original.

12. ASSIGNS. This Agreement is fully assignable, and may be assigned by either
Party without the consent of the other Party.

13. EFFECTIVE DATE. As used herein, the term “Effective Date” shall be the date
on which this Agreement is executed by the last party.

IN WITNESS WHEREOF, the Parties, having read the foregoing Agreement and fully
understanding it, voluntarily execute this Agreement effective as of the last
date below written.

BORROWER:

 

MATHIS PARTNERS, LLC By:  

Comstock Homebuilding Companies, Inc.,

its Manager

BY:       Christopher Clemente, CEO Date:   __/__/2009 COMSTOCK HOMEBUILDING
COMPANIES, INC. BY:       Christopher Clemente, CEO Date:   __/__/2009

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

4



--------------------------------------------------------------------------------

LENDER:

 

CORNERSTONE BANK

By:     Name:     Title:     Date:    

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TRANSFER, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

6



--------------------------------------------------------------------------------

EXHIBIT B

NOTICES OF FORECLOSURE SALE

 

7



--------------------------------------------------------------------------------

EXHIBIT C

PROMISSORY NOTE

 

8



--------------------------------------------------------------------------------

EXHIBIT D

BONDS

 

9